The Chancellor.
The bill is for a divorce a mensa et thoro, and for alimony, on the ground of extreme cruelty;
The facts charged in the bill as constituting the extreme cruelty, are denied in the answer. The issue is upon these facts.
There are only two witnesses, the complainant and defendant. The defendant, in his testimony, fully denies all the facts proved by the complainant that could make a foundation for the decree. The complainant has the burthen of proof, and must sustain her case by something more than equally balanced testimony.
The bill must be dismissed, but without costs.